Dismissed and Opinion Filed January 14, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00002-CV

                                IN RE BILLY SIMS, Relator

                Original Proceeding from the Criminal District Court No. 5
                                  Dallas County, Texas
                            Trial Court Cause No. F-8795144

                               MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus complaining that the trial

court has failed to timely rule on his motion for appointment of counsel to assist him in post-

conviction habeas corpus matters. The facts and issues are well known to the parties, so we need

not recount them herein. This Court does not have jurisdiction over relator’s petition. See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010); In re Hampton, No. 05-07-00440-CV,

2007 WL 1168446 at *1 (Tex. App.–Dallas Apr. 20, 2007, orig. proceeding) (mem. op.).

Accordingly, we DISMISS relator’s petition for writ of mandamus for want of jurisdiction.



140002F.P05

                                                  /David Bridges/
                                                  DAVID BRIDGES
                                                  JUSTICE